DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 08 April 2019 has been entered, leaving claims 1-9 pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 19 April 2022.

The application has been amended as follows: 

1. (Currently Amended)A conformal manufacturing device[ the conformal manufacturing device comprising a support platform[ having a spherical motor linkage platform, a three-dimensional measurement module, a laser lift-off module, a curved-surface transfer printing module, and a conformal jet printing module respectively mounted on the support platform and being independently controllable, wherein:
the spherical motor linkage platform comprises a linkage platform planar motion portion and a spherical motor portion, wherein the linkage platform planar motion portion is directly disposed on the support platform[, wherein the spherical motor portion is continuously arranged on the linkage platform planar motion portion and moves along with the linkage platform planar motion portion, and wherein the spherical motor portion is adhered with a rigid curved-surface substrate or a curved-surface underlayment carrying a flexible curved-surface substrate[
the three-dimensional measurement module comprises a measurement sensor support frame, a measurement module planar motion portion, a three-dimensional laser measurement sensor, and a measurement light source, wherein the measurement sensor support frame is directly disposed on the support platform[, wherein the measurement module planar motion portion is installed on the measurement sensor support frame[ wherein the three-dimensional laser measurement sensor is continuously installed on the measurement module planar motion portion,[planar motion portion, and is configured to perform point cloud acquisition on the curved-surface substrate or the curved-surface underlayment adhered to the spherical motor portion in collaboration with[ the measurement light source, and then to generate a point cloud module to perform a matching calculation with a corresponding design model;
the laser lift-off module includes a laser, a peeling module planar motion portion, a peeling support clamp, and a peeling observation camera, wherein the laser is disposed under the support platform[, wherein the peeling module planar motion portion is disposed above the laser[, wherein the peeling support clamp is continuously installed on the peeling module planar motion portion,[, and wherein the peeling observation camera is disposed near the peeling module planar motion portion[
the curved-surface transfer printing module comprises a transfer head support frame, a transfer printing module planar motion portion, a curved-surface transfer head, and a transfer printing positioning camera, wherein the transfer head support frame is directly disposed on the support platform[, wherein the transfer printing module planar motion portion is installed on the transfer head support frame[move along the X-axis and a Z-direction transfer printing motion axis adapted to move along the Z-axis[ wherein the curved-surface transfer head is continuously installed on the transfer printing module planar motion portion,[ peeled off by the laser lift-off module to the rigid or flexible curved-surface substrate[, and wherein the transfer printing positioning camera is configured to acquire position information of the transfer printing module planar motion portion in collaboration with a transfer printing light source; and
the conformal jet printing module comprises a nozzle support frame, a jet printing module planar motion portion, a nozzle portion, a jet printing observation camera, and an ink droplet observation camera, wherein the nozzle support frame is disposed on the support platform along the Z-axis direction[, wherein the jet printing module planar motion portion is installed on the nozzle support frame[, wherein the nozzle portion is continuously installed on the jet printing module planar motion portion,[ electronic component transferred to the rigid or flexible curved-surface substrate[, wherein the jet printing observation camera is configured to acquire a jet printing trajectory and effect on the rigid or flexible curved-surface substrate in collaboration with a jet printing light source, and wherein the ink droplet observation camera is configured to acquire a state of an ink droplet sprayed by the nozzle portion in collaboration with an ink droplet observation light source.
2. (Currently Amended)The conformal manufacturing device as claimed in claim 1, wherein[ rigid or flexible curved-surface substrate[
3. (Currently Amended)The conformal manufacturing device as claimed in claim 1, wherein[, and adjust a direction of a laser beam emitted by the laser[, a tail end of the optical path portion[ being located[ immediately above the peeling module planar motion portion.
4. (Currently Amended)The conformal manufacturing device as claimed in claim 3, wherein a fine gridding mask is adopted to control a peeling laser intensity,[ whereby the number of laser irradiations and laser irradiation energy on the electronic component lithographically printed on the transparent rigid planar substrate are controlled by adjusting a gridding feature width and spacing of the fine gridding mask.
5. (Currently Amended)The conformal manufacturing device as claimed in claim 1, wherein[ such that a preliminary multi-point active conformal with the rigid or flexible curved-surface substrate is achieved through a mechanical motion structure inside the curved-surface transfer head, and then a complete distributed passive conformal with the rigid or flexible curved-surface substrate is achieved based on a deformable thin-film of the curved-surface transfer head.
6. (Currently Amended)The conformal manufacturing device as claimed in claim 1, wherein[, wherein the air sheath auxiliary nozzle assembly is used for jet-printing the ink onto the electronic component transferred to the rigid or flexible curved-surface substrate, and wherein an annular electrode is arranged under the nozzle[
7. (Previously Presented) The conformal manufacturing device as claimed in claim 1, wherein the conformal manufacturing device further comprises a control module configured to execute functions of receiving, processing and transmitting electrical control signals throughout the manufacturing process.
8. (Currently Amended) A method for using the conformal manufacturing device of claim 1 to produce a complex curved-surface electronic system, the method comprising:
step one: three-dimensional measurement and positioning operation, comprising:
first, tightly mounting[ the rigid or flexible curved-surface substrate on the linkage platform planar motion portion of the spherical motor linkage platform,[measurement sensor, and performing scanning on the rigid or flexible curved-surface substrate according to a measured motion trajectory path to generate a point cloud model; and then performing position matching on the point cloud model and a design model,[ rigid or flexible curved-surface substrate until the error accuracy requirement is met;
step two: laser lift-off operation, comprising:
depositing a laser release layer on a planar substrate, manufacturing the electronic component on top of the laser release layer by using a microelectronic process,[ a gridding mask and adjusting a parameter of the laser lift-off process[ while adopting the peeling observation camera to perform positioning and observation;
step three: curved-surface transfer printing operation, comprising:
using the transfer printing positioning camera to perform positioning, and moving the curved-surface transfer head to a designated position above the electronic component[ peeled by the laser lift-off operation;[ and moving the curved-surface transfer head[ rigid or flexible curved-surface substrate, and adjusting a posture and a position of the rigid or flexible curved-surface substrate through the[ rigid or flexible curved-surface transfer head; and completely transferring the electronic component to the rigid or flexible curved-surface substrate through a quadratic conformal method; and
step four: conformal jet printing operation, comprising:
first adjusting conformal jet printing process parameters,[ such that the ink droplet forms a stable Taylor cone;[ rigid or flexible curved-surface substrate according to a predetermined conformal jet printing trajectory path, and using the jet printing observation camera to position and observe the conformal jet printing process; and when the curved-surface conformal on-demand jet printing is completed, again using the jet printing observation camera to perform positioning calibration on pins of the electronic component, and connecting pin pairs of the electronic component one-by-one according to pin position information[

9. (Currently Amended) The method as claimed in claim 8, wherein[
first, moving the curved-surface transfer head to a designated position above the rigid or flexible curved-surface substrate, and executing preliminary multi-point active conformal;[ rigid or flexible curved-surface substrate to execute quadratic distributed passive conformal by using[ a deformable thin-film of the curved-surface transfer head;[ and using a positive air pressure to expand the deformable thin-film of the curved-surface transfer head to separate the electronic component from the curved-surface transfer head, so as to complete the operation of transfer printing the electronic component to the rigid or flexible curved-surface substrate.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While components such as a support platform, spherical motor linkage platform, three-dimensional measurement module, laser lift-off module, curved-surface transfer printing module, and jet printing module are generally known, one or more of which for the field of manufacturing a complex curved-surface electronic system, and while it is generally known for a laser lift-off module to be configured to peel a component from an underlying substrate and for a jet printing module to be configured to jet-print a conductive paste on an underlying substrate, including for example a substrate transfer printed from a location at which lithographic processing is performed, the prior art of record does not teach or fairly suggest the claim 1 combination of these various components, in particular with the configuration(s), in their entirety, as presently recited therefor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742